
	

113 S20 IS: Financial Takeover Repeal Act of 2013
U.S. Senate
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 20
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2013
			Mr. Vitter (for himself,
			 Mr. Crapo, Mr.
			 McConnell, Mr. Paul,
			 Mr. Johanns, Mr. Boozman, Mr.
			 Flake, Mr. Coburn,
			 Mr. Blunt, Mr.
			 Shelby, Mr. Heller,
			 Mr. Toomey, Mr.
			 Lee, Mr. Chambliss,
			 Mr. Cruz, Mr.
			 Alexander, Mr. Inhofe,
			 Mr. Cornyn, Mr.
			 Risch, and Mr. Isakson)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the Dodd-Frank Wall Street Reform and Consumer
		  Protection Act.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Takeover Repeal Act of
			 2013.
		2.RepealThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203) is repealed, and the provisions of
			 law amended by such Act are revived or restored as if such Act had not been
			 enacted.
		
